Citation Nr: 1445928	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-32 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) as due to service-connected posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1965 to February 1969, including service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In September 2014, subsequent to the Agency of Original Jurisdiction's (AOJ's) August 2014 supplemental statement of the case (SSOC), the Veteran submitted an additional lay statement and medical research.  However, the Veteran also submitted a September 2014 waiver, allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304 (2013).  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All documents in Virtual VA are duplicative of those in VBMS.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain compliance with a prior remand.

A prior Court or Board remand confers upon the Veteran the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In December 2013, the Board remanded this case for obtaining the Veteran's Cincinnati VA Medical Center (VAMC) treatment records, Butler Vet Center treatment records, and an addendum opinion from the November 2011 VA examiner.  The AOJ obtained the Cincinnati VAMC records since January 2013 and an addendum opinion in January 2014.  The AOJ also issued a January 2014 memorandum finding that the Butler Vet Center did not exist, but then noted in an April 2014 deferred rating decision that the Butler Vet Center exists in Pennsylvania rather than Ohio.  However, there is no evidence of record indicating whether the AOJ ever contacted the Butler Vet Center.  Accordingly, further remand is required to correct this deficiency.

Additionally, in a July 2014 Report of General Information documenting a telephone call, the Cincinnati Vet Center indicated that this facility requires a VA Form 21-4142 signed by the Veteran authorizing the release of his treatment records.  The AOJ then contacted the Veteran to request this authorization.  The Veteran responded in July 2014, but did not provide the signed VA Form 4142.  As remand is already required to obtain the Butler Vet Center's treatment records, the AOJ should afford the Veteran a further opportunity to provide a signed VA Form 4142 authorizing the release of his Cincinnati Vet Center treatment records.  

VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran should provide authorization to obtain his records where a facility requires such.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to clarify by name, address, and dates of treatment which Vet Centers he uses for treatment of his PTSD.  A specific request should be made for clarification as to whether he has received treatment at the Cincinnati and/or Butler Vet Centers.  This request for clarification should include instruction that a signed authorization for Vet Center treatment records is required.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Thereafter, obtain an addendum opinion.  The entire electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner must provide the following opinions:

1) is it is at least as likely as not (50 percent or greater probability) that after separating from active duty service, the Veteran's service-connected PTSD caused the Veteran to either increase his use of tobacco products or be unable to cease the use of tobacco products?  Any explanation must address both the increased usage and the inability to case assertions.

b) if so, was the use of tobacco products, as a result of the Veteran's service-connected PTSD, a substantial factor in causing the Veteran's currently diagnosed COPD?

c) if so, would the Veteran's COPD not have occurred but for the use of tobacco products caused by his service-connected PTSD?

The examiner must provide comment upon the November 2011 examination and January 2014 addendum opinion.

3.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

